Citation Nr: 1723034	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  15-31 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for generalized anxiety disorder, not otherwise specified (NOS).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Navy from February 1980 to March 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims his anxiety disorder "has taken hold of [his] life." He further claims that the symptoms he experiences as a result of his anxiety disorder prevent employment.

A review of the claims file shows that there are outstanding records pertinent to the issue on appeal which have not yet been associated with the claims file. Specifically, VA treatment records after February 2012, other than the August 2015 VA examination, are not associated with the claims file. The August 2015 statement of the case lists numerous VA treatment records as evidence in the Veteran's appeal; however, a large majority of these records are not associated with his virtual file, and the Board is unable to review them.  As the VA treatment records, if procured, could bear on the outcome of his claims, efforts must be made to obtain them. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The decision on the issue of entitlement to an increased rating for generalized anxiety disorder may impact upon the Veteran's claim for TDIU. Therefore, the Board finds these issues to be inextricably intertwined and the Board must defer adjudication of the TDIU claim. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Obtain VA treatment records dated after February 16, 2012.  

Records listed in the SOC that are not associated with the claims file and must be obtained and associated (in addition to any other outstanding pertinent VA treatment records) include:

--VA treatment report from Tampa VA Medical Center Healthcare System dated May 7, 2013;

--VA treatment reports from Bronx VA Medical Center Healthcare System from December 14, 2012 through July 4, 2013;

--VA treatment reports from Tampa VA Medical Center Healthcare System from March 10, 2011 through January 16, 2014;

--VA treatment reports from Lebanon VA Medical Center Healthcare System from January 7, 1999 through February 23, 2015 (to include records of an October 2014 hospitalization for depression);

--VA treatment reports from Miami VA Medical Center Healthcare System from November 7, 2013 to August 3, 2015; and

--VA treatment report from Orlando VA Medical Center Healthcare System from November 9, 2011 through August 14, 2015.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




